     Case 1:17-cr-00253-NONE-SKO Document 90 Filed 10/02/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, CA Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, California 93721-2226
      Telephone: (559) 487-5561
 5
      Attorneys for Defendant
 6    SHANE KAINOA KELLY

 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11     UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00253 NONE
                                                     Case No. 1:09-cr-00218 NONE
12                      Plaintiff,
                                                     STIPULATION TO CONTINUE
13     vs.                                           SENTENCING, ORDER THEREON

14     SHANE KAINOA KELLY,                           Date: December 17, 2020
                                                     Time: 9:30 a.m.
15                     Defendant.                    Judge: Hon. Dale A. Drozd

16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19    counsel that the sentencing hearing scheduled for October 8, 2020 may be may be continued to
20    December 17, 2020, or another date convenient to the court.
21           Shane Kelly is requesting that sentencing be continued based on concerns about housing
22    at the BOP and the coronavirus. Defendant Kelly is housed at the Fresno County Jail. He
23    previously tested positive for Covid, but FCJ considers him Covid-free based on the passage of
24    time. He has not been retested. The defense is aware that other individuals transferred from the
25    FCJ under this protocol have tested positive upon arrival at new facilities and placed in
26    quarantine. The defense is also aware that many BOP facilities are currently on lockdown with
27    no programming in an effort to minimize the spread of Covid. Finally, reports of Covid
28    reinfection are surfacing and Mr. Kelly is concerned that post sentencing transfer between
     Case 1:17-cr-00253-NONE-SKO Document 90 Filed 10/02/20 Page 2 of 2


 1    facilities may increase his risk of reinfection. This continuance is requested to minimize the

 2    possibility of Covid reinfection, and the possibility of spending an extended period in lockdown

 3    upon transfer to a different facility. For these reasons Mr. Kelly prefers not to consent to video

 4    sentencing until he has a clearer picture of what to expect at BOP in light of the pandemic.

 5             The parties agree that the delay resulting from this request shall be excluded in the

 6    interest of justice, and for effective defense investigation and preparation, pursuant to 18

 7    U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 8
 9                                                                    McGREGOR W. SCOTT
                                                                      United States Attorney
10
11    DATED: October 1, 2020                                  By      /s/ Brian W. Enos
                                                                      BRIAN W. ENOS
12                                                                    Assistant United States Attorney
                                                                      Attorneys for Plaintiff
13
14                                                                    HEATHER E. WILLIAMS
                                                                      Federal Defender
15
16    DATED: October 1, 2020                                  By      /s/ Eric V. Kersten
                                                                      ERIC V. KERSTEN
17                                                                    Assistant Federal Defender
                                                                      Attorneys for Defendant
18                                                                    SHANE KAINOA KELLY

19
20
                                                     ORDER
21
               For the reasons set forth in the parties’ stipulation, sentencing is continued to
22
      December 17, 2020 at 8:30 a.m.
23
      IT IS SO ORDERED.
24
25
          Dated:       October 2, 2020
                                                           UNITED STATES DISTRICT JUDGE
26
27
28
       Kelly : Stipulation to Continue Sentencing       -2-
